Title: Joshua Dodge to Thomas Jefferson, 26 May 1819
From: Dodge, Joshua
To: Jefferson, Thomas


            
              
                 Honered Sir—
                Marseilles May 26th 1819
              
              It is with Sentiments of the most profound Sorrow that I announce to you the death of our late worthy Consul Stephen Cathalan Esqr who expired on the 24th instt about noon after a Short Illness of Six days—his funeral took place yesterday which was attended by the Prefect & the foreign Consuls, and I took care that every honour due to the representative of my Country was paid to him by the Americans in this place. he was carried by our Seamen, the Consuls were the Pall holders, & we walk’d as mourners—
              Before Mr Cathalans death a frank & Sincere reconciliation took place between us—It appears  that we have both been deceived by Persons interested in Separating us, that the Said persons did every thing to injure me in the good opinion of Mr Cathalan & they were So little Suspected by either of us that we both had equal confidence in them & consequently they played the Same part towards me in Succeeding to make me believe that mr Cathalan was endeavouring to injure me & that he never intended to fulfill the agreement he had Signed with me on the 29 June 1817 and to mr Cathalan they reported that I was doing every thing to injure him & that my affairs were in a bad Situation & other falsehoods of the Same nature, So that they Succeeded in inspiring a mutual distrust & what was of more consequence to them they persuaded us both not to come to an explanation of our differences & coldness towards one another—they began their rascally works a Short time before Mr Cathalan received your answer to his request to retire in my favor—but they never Succeeded in totally Separating us until a few months past when they took advantage of my then unfortunate Situation & persuaded Mr Cathalan to withdraw the Chancery & his confidence—being overwhelmed at that moment by misfortunes which had come upon me unexpectedly my whole attention was occupied in Settling my accounts &c—Had I immediately gone to Mr Cathalan & requested an explanation, I feel confident from the well known frankness of Mr Cathalans character we Should have been reconciled & would have found out that we had been imposed upon by those whom we believed our friends—but unfortunately being extremely occupied I neglected to take that course & consequently our Enemies had free play & finally Succeeded in persuading Mr Cathalan that I had Was  writing to you against him and that I  was Sent Sending on to you a Copy of my agreement with him—He then thinking it necessary to take precautionary measures (as he himself informed me a few hours before his death) wrote to you against me—   He then (A few hours before he expired) expressed his Sincere desire that the almighty would grant to him Sufficient time to repair the injury which Said letter might have done me in your mind, & requested a letter might be wrote expressing his wish for me to take possession immediately of the Chancery, the Books Seal &c & hoping that he might be enabled to execute the article third of our agreement dated 29 June 1817—The letter was wrote & he was on the point of Signing it, when I perceived that his last moments appeared to be fast approaching & in consequence I considered that at that awful moment all worldly considerations ought to be put aside, & I took the letter & put Same into my Pocket telling him that we would put off the Signing for the present—and then turned our whole attention towards reconciling him with his daughter in which we fortunately finally Succeeded & presented her to him—
              I herein enclose extracts from my Concordat with my late Creditors, by which you will please observe that I have preserved their good opinion & that no reproach has been made to  me by them—the reason of my having been obliged to Suspend was this, last Octo I recd a consignment of a Cargo of Mocha Coffee worth over 350,000 frs which I disposed of in Novr on a Credit of four months to different merchants & I guaranteed to the owners of the Coffee the payment of Same as usual among us when we Sell goods on Credit—I then purchased a return Cargo for the Vessel, & likewise purchased bills on London to the Amount of 8000 £ Stg which at that time was worth here 191,000 frs. Said bills were drawn by one of the first Bankers of the place who was at that time enjoying unbounded Credit, I therefore considered them Safe—and I endorsed Same to the order of the Capn who Sent them on to London to be encashed—In the beginning of Jany last the drawer of Said Bills failed & a Short time afterwards I heard of the failure of the acceptors of 6000 £ Stg at London—the other two thousand was not protested—About the Same time other failures took place here & among them was one of the purchasers of the mocha Coffee who owed me a very considerable Sum—his notes which I had taken in payment for the Coffee were in circulation on the place with my endorsement—So that I had every reason to expect that the holders of Same as well as the holders of the 6000 £ Stg would Soon call on me for a Sum exceeding 200,000 frs—at that time Confidence no longer existed among the merchants, the failures that had taken place in every direction and the depression of Merchandize made every one put himself upon his guard & Suspicion became the order of the day—No goods could be disposed of unless at an immense loss & a man of the first rate fortune would then have found it difficult to procure So great a Sum as 200,000 frs as it were at a moments warning, I therefore in order to do justice to every one, found myself obliged to Suspend—had it not been for these failures tis unnecessary for me to Say that I Should not have Suspended for my affairs before those unfortunate events took place were in a very flourishing State and I had been making out extremely well in my business—these misfortunes came upon me as a Stroke of lightning which Strikes before tis Seen, two days before the drawer of the 8000 £ Stg Suspended he was enjoying unbounded Credit—My Creditors have behaved extremely well towards me, they have never even examined my Books or papers & took my word in every thing that regarded my business—The failure of Vidal fils (the drawer on London) took place on the 4 Jany and from that time until I Suspended which was on the  23d of the Same month I never concealed my unfortunate Situation from any one—I Suspended on a Saturday & on the Monday following I assembled my Creditors who behaved towards me in a very handsome & honorable manner, The enclosed extracts from my Concordat will Show the manner in which they have treated & the light in which they have regarded me
              Being now intirely free from all embarrassements, having Settled with my Creditors, I have made arrangements with my friends in this place So as to have at my Command whatever funds may be necessary to Set me again agoing in  Business and to make the necessary advances on Consignments I may receive—   From your well known goodness I feel confident you will excuse my thus having troubled you with this long history of my affairs but I thought it necessary in order to prove to you that I have done nothing unworthy of an American citizen, and having explained what has passed between Mr Cathalan & myself, permit me Honored Sir to hope that you will Still retain for me those favorable Sentiments which you expressed in my favor in your letter to the Honbl Benj W Crowninshield of the 5 of Jany 1818—and permit me to request you to interest yourself in my favor in obtaining for me this Consulate now Vacant from the death of our lamented friend, Should you do me the favor of interesting yourself in my behalf I feel confident that the President will not refuse you; an application from you would insure me the Consulate & you may depend my gratitude Shall end only with my life—   we have at present three American Vessels in Port and they being on the point of departure the Captains have requested me to take the Conducting of the Consulate on myself until the pleasure of  Our minister at Paris is known. I have consented to Same it being absolutely necessary that Some one Should attend to their business So that no retard Should be put to their departure—The family of Mr Cathalan also requested me to attend to the duties of the Consulate & placed at my disposition the Seal, Papers &c belonging to Same—It being necessary to obtain the Prefects  authorisation to my Signature’s being recd at the different Public offices I have applied to him & I am now expecting his answer to Same—
              I have the honor to remain respectfully
              
                Your Most Obedt & humble Servt
                Josha Dodge
              
            
            
              P.S. 29th—I enclose Copy of the Prefects answer by which you will please observe he acknowledges me provissionally as American Consul—I have Sent Copy of Same on to Our Minister Mr Gallatin at Paris—I have already expedited the three American Vessels which were in Port.
            
            
              I enclose the following Copies of a
              Concordat between Mr Cathalan & myself.
              Letter from myself to H E. A. Gallatin.
              Request of the American Captains to myself a
              Letter of the Prefect to my request and an
              Extract of my concordat with my Creditors.—
            
          